  


114 HRES 729 EH: Expressing support for the expeditious consideration and finalization of a new, robust, and long-term Memorandum of Understanding on military assistance to Israel between the United States Government and the Government of Israel.
U.S. House of Representatives
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 729 
In the House of Representatives, U. S.,

September 13, 2016
 
RESOLUTION 
Expressing support for the expeditious consideration and finalization of a new, robust, and long-term Memorandum of Understanding on military assistance to Israel between the United States Government and the Government of Israel. 
 
 
Whereas in April 1998 the United States designated Israel as a major non-NATO ally;  Whereas, on August 16, 2007, the United States and Israel signed a 10-year Memorandum of Understanding (MoU) on United States military assistance to Israel, the total assistance over the course of this understanding would equal $30,000,000,000; 
Whereas since the signing of the 2007 Memorandum of Understanding, intelligence and defense cooperation has continued to grow;  Whereas, on October 15, 2008, the Naval Vessel Transfer Act of 2008 was signed into law (Public Law 110–429) and defined Israel’s qualitative military edge (QME) as the ability to counter and defeat any credible conventional military threat from any individual state or possible coalition of states or from non-state actors, while sustaining minimal damage and casualties, through the use of superior military means, possessed in sufficient quantity, including weapons, command, control, communication, intelligence, surveillance, and reconnaissance capabilities that in their technical characteristics are superior in capability to those of such other individual or possible coalition of states or non-state actors; 
Whereas, on July 27, 2012, the United States-Israel Enhanced Security Cooperation Act of 2012 (Public Law 112–150) declared it to be the policy of the United States to help the Government of Israel preserve its qualitative military edge amid rapid and uncertain regional political transformation;  Whereas Israel faces immediate threats to its security from the United States designated Foreign Terrorist Organization, Hezbollah, and its missile and rocket stockpile estimated to number around 150,000, and from the United States designated Foreign Terrorist Organization, Hamas, that continues to attempt to rebuild its tunnel network to infiltrate Israel and restock its own missile and rocket stockpiles; 
Whereas Israel also faces immediate threats to its security from the ongoing regional instability in the Middle East, especially from the ongoing conflict in Syria and from militant groups in the Sinai;  Whereas Iran remains a threat to Israel, as demonstrated by Iran’s continued bellicosity, including several illegal tests of ballistic missiles capable of carrying nuclear warheads, even reportedly marking several of these weapons with Hebrew words declaring Israel must be wiped out; 
Whereas the National Defense Authorization Act for Fiscal Year 2016 authorized funds to be appropriated for Israeli cooperative missile defense program codevelopment and coproduction, including funds to be provided to the Government of Israel to procure the David’s Sling weapon system as well as the Arrow 3 Upper Tier Interceptor Program; and  Whereas, on December 19, 2014, the President signed into law the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) which stated the sense of Congress that Israel is a major strategic partner of the United States and declared it to be the policy of the United States to continue to provide Israel with robust security assistance, including for the procurement of the Iron Dome Missile Defense System: Now, therefore, be it 
 
That the House of Representatives— (1)reaffirms that Israel is a major strategic partner of the United States; 
(2)reaffirms that it is the policy and law of the United States to ensure that Israel maintains its qualitative military edge and has the capacity and capability to defend itself from all threats;  (3)reaffirms United States support of a robust Israeli tiered missile defense program; 
(4)supports continued discussions between the Government of the United States and the Government of Israel for a robust and long-term Memorandum of Understanding on United States military assistance to Israel;  (5)urges the expeditious finalization of a new Memorandum of Understanding between the Government of the United States and the Government of Israel; and 
(6)supports a robust and long-term Memorandum of Understanding negotiated between the United States and Israel regarding military assistance which increases the amount of aid from previous agreements and significantly enhances Israel’s military capabilities.   Karen L. Haas,Clerk. 